IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOB E. MOHLER
Plaintiff :
V. ; 4:17-CV-2260
(JUDGE MARIANI)
SYNCHRONY BANK, et al.
Defendants
ORDER
AND NOW, THIS 15TH DAY OF MAY, 2019, upon review of Chief Magistrate Judge
Schwab's Report and Recommendation (“R&R”) (Doc. 32) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 32) is ADOPTED for the reasons stated therein.’
2. Plaintiffs action is DISMISSED WITH PREJUDICE for failure to comply with the

Court's Orders and for failure to prosecute this action.

3. The Clerk of Court is directed to CLOSE this action.

 

Robert D. Marfan
United States District Judge

 

' The Court finds that the R&R correctly applies the Poulis factors and that the Magistrate Judge’s
determination pursuant to those factors warrants the dismissal with prejudice of this action. However, the
Court does not reach the alternative recommendation proposed by the R&R that the matter be dismissed
for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

 

 

 

 
